PER CURIAM.
The commission’s order is supported by substantial competent evidence. The notice of hearing issued by the appeals referee had no tendency to mislead the employer' concerning the issues to be determined or the employer’s opportunity and need to produce a witness with knowledge of the September 15, 1978 occurrence which led to Stevens’ discharge. The appeals referee’s finding was, in effect, that Stevens did not willfully violate safety rules but rode the “jack” temporarily to avoid damage to the employer’s paper stock being transported through swinging doors. The order is
AFFIRMED.
ROBERT P. SMITH, Jr., LARRY G. SMITH and WENTWORTH, JJ., concur.